Case 4:19-cv-01593 Document 6 Filed on 05/10/19 in TXSD Page 1 of 5
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  May 10, 2019
                                                               David J. Bradley, Clerk
Case 4:19-cv-01593 Document 6 Filed on 05/10/19 in TXSD Page 2 of 5
Case 4:19-cv-01593 Document 6 Filed on 05/10/19 in TXSD Page 3 of 5




     10th           May                   8:30           a




                                      NAN Y F. ATLAS
                             SENIOR UNI   STATES DISTRICT JUDGE
Case 4:19-cv-01593 Document 6 Filed on 05/10/19 in TXSD Page 4 of 5
Case 4:19-cv-01593 Document 6 Filed on 05/10/19 in TXSD Page 5 of 5
